Sedgwick, J.,
charged the jury, and delivered it as the unanimous opinion of the Court, (viz., Dana, C. J., Strong, himself, and Thacher, justices,) that those words did not admit of the construction contended for by the counsel for the plaintiff; but were necessarily exclusive of the termini mentioned in the deed; and that it was against every legal principle to go out of the deed itself, by an inquiry into existing facts, to ascertain the meaning of those and such like words, there being in them no ambiguity of any kind; that what their meaning is, was merely a question of law, of which the * Court are to judge by the words themselves. He further said that, even admitting the construction contended for, there had been no evidence given of an interruption of the plaintiff’s right; that if the right insisted on were in fact in the plaintiff, it was no more than a right for the plaintiff himself, or those claiming under him, to hoist the gates, &c., of the dam, whenever it might be necessary for the use of the slitting-mill privilege ; a right appurtenant to the grant, but giving no right to the plaintiff to command the defendants to open the gates; nor laying any duty or obligation on the defendants to obey such command, if given.
The jury found the defendants not guilty.